Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, PA19103-6996 (215) 988-2700 (Phone) (215) 988-2757 (Facsimile) www.drinkerbiddle.com October 14, 2014 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Lee Financial Mutual Fund, Inc. Registration Nos. 33-23452 and 811-05631 Ladies and Gentlemen: On behalf of Lee Financial Mutual Fund, Inc., and pursuant to Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), please find for filing exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in the “Investment Objectives/Goals” in the Prospectus Supplements, dated October 2, 2014, for the Lee Financial Tactical Fund and the Hawaii Municipal Fund filed under Rule 497(e). Questions and comments concerning this letter may be directed to the undersigned at (215)988-2699. Very truly yours, /s/ Nancy P. O’Hara Nancy P. O’Hara
